DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
The Non-Final Rejection mailed on 12/22/2020 has been withdrawn without prejudice.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the epitaxially produced layers are free from the shaped body” (e.g. in claim 1) as described in the specification. It is submitted by the examiner that, as shown by drawings, shaped body 3 aligns the side surfaces of the semiconductor chip. However, the epitaxially produced layers witch are to be within the semiconductor chip should also be in contact with shaped body. As such, the drawings details at least showing how the epitaxially layers of semiconductor chip are “free” from shaped body. Also, the drawings on present Invention fail to show “the side surfaces comprise grooves” (e.g. claim 5) necessary to define grove shape. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3 and 18 are objected to because of the following informalities: the limitation of “electrical n- and p-side contacts”. Especially the limitation “n-” is not orthographically supported. It is best understood by the examiner that Applicant meant to claim “electrical n-side and p-side contacts”. Appropriate correction is required.
In instant case, claims 7-9 which depend on claim 18 are separated by claim 17 which does not depend on the said depend claims 7-9. Applicant attention is hereby directed to the fact that a claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In instant case, the specification of present Invention disclose shaped body 3 aligning the side surfaces of the semiconductor chip. However, the epitaxially produced layers witch are to be within the semiconductor chip should also be in contact with shaped body. As such, it is unclear to the examiner how the epitaxially layers of semiconductor chip are “free” from shaped body when at least the side surface of semiconductor chip or the epitaxially layers thereof are covered by the shaped body. For the following rejections it is best understood by the examiner that by “the epitaxially produced layers are free from the shaped body” Applicant meant to claim “upper and lower surfaces of the epitaxially produced layers are free from the shaped body”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claims 1-4, 7-9 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Basin et al. (US 2011/0049545 A1 hereinafter referred to as “Basin”).
With respect to claim 1, Basin discloses, in Figs.3-6, an optoelectronic semiconductor component comprising: an optoelectronic semiconductor chip (10) having a top area at a top side, a bottom area at an underside, side areas connecting said top area and said bottom area, and epitaxially produced layers (see Par.[0027] wherein LEDs 10 formed of semiconductor epitaxial layers grown is disclosed); electrical n- (18) and p-side (16) contacts at the bottom area of the optoelectronic semiconductor chip (10) (see Par.[0028] wherein n-side metal electrode 16 is formed on the LED 10 that electrically contacts the p-layer, and p-side metal electrode 18 is formed on the LED 10 that electrically contacts the n-layer); and an electrically insulating shaped body (32), wherein the electrically insulating shaped body (32) surrounds the optoelectronic semiconductor chip (10) at its side areas, and the epitaxially produced layers (10) are free from the shaped body (see Par.[0037] wherein material 32 of silicone molding including oxide dielectric such as SiO2 which surround the side surfaces of the LED 10 is disclosed; see Figs.3-6 wherein epitaxially produced layers of LED 10 are completly free from the shaped body 32 are shown).
Moreover, regarding the limitation “epitaxially produced layers”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Basin because it refers to a specific method of production. Therefore, the aforementioned limitation is a “product by process” limitation. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is 
With respect to claim 2, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the shaped body (32) is free of any via penetrating the electrically insulating shaped body to electrically connect the optoelectronic semiconductor chip (10) (see Figs.3-6, wherein no via or through hole traverse the material 32).
With respect to claim 3, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the n- (18) and p-side (16) contacts of the optoelectronic semiconductor chip (10) are freely accessible and the optoelectronic semiconductor component is electrically contactable via then- and p-side contacts (18 and 16) of the optoelectronic semiconductor chip (10).
With respect to claim 4, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the electrically insulating shaped body (32) is reflective for electromagnetic radiation/(light radiation) produced during operation of the optoelectronic semiconductor chip (10) (see Par.[0037] wherein light (i.e. electromagnetic radiation) reflective material 32 is disclosed).
With respect to claim 17, Basin discloses, in Figs.3-6, an optoelectronic semiconductor component comprising: at least two optoelectronic semiconductors chips (10) each having side areas; and an electrically insulating shaped body (32), wherein the electrically insulating shaped body (32) surrounds all side areas of the at least two optoelectronic semiconductor chips (10), and the at least two optoelectronic semiconductor chips (10) are connected to one another by the shaped body (32) (see Fig.5, Par.[0025], [0037] and [0040] wherein the reflective material 32 connecting LEDs 10 side surfaces are disclosed).
With respect to claim 18, Basin discloses, in Figs.3-6, an optoelectronic semiconductor component comprising: an optoelectronic semiconductor chip (10) having a top area at a top side, a bottom area at an underside, side areas connecting said top area and said bottom area, and epitaxially produced layers (see Par.[0027] wherein LEDs 10 formed of semiconductor epitaxial layers grown is disclosed); electrical n- and p-side contacts (18 and 16) at the bottom area of the optoelectronic semiconductor chip (10) (see Par.[0028] wherein n-side metal electrode 16 is formed on the LED 10 that electrically contacts the p-layer, and p-side metal electrode 18 is formed on the LED 10 that electrically 
Moreover, regarding the limitation “epitaxially produced layers”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Basin because it refers to a specific method of production. Therefore, the aforementioned limitation is a “product by process” limitation. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 7, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the phosphor layer (30) is in direct contact with the optoelectronic semiconductor 
With respect to claim 8, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the phosphor layer (30) comprises a matrix material into which phosphor particles are introduced (see Par.[0033] wherein phosphor plate 30 including red and green particles infused in binder silicone material is disclosed).
With respect to claim 9, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the electrically insulating shaped body (32) comprises a first matrix material into which particles that reflect electromagnetic radiation are introduced and the phosphor layer (30) comprises a second matrix material into which phosphor particles are introduced, and the first and the second matrix material comprise a silicone (see Par.[0037] wherein material 32 of silicone molding including oxide dielectric such as SiO2 which surround the side surfaces of the LED 10 is disclosed; see Par.[0033] wherein phosphor plate 30 including red and green particles infused in binder silicone material is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basin in view of Inoguchi (US 2004/0208210 A1).
With respect to claim 5, Basin discloses all the limitations of claim 1. Basin further discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the electrically insulating shaped body comprises side surfaces facing away from the side areas of the optoelectronic semiconductor chip. However, Basin does not explicitly disclose the side surfaces comprise grooves.
Inoguchi discloses, in Figs.33-35, the optoelectronic semiconductor component, wherein the electrically insulating shaped body (121A) comprises side surfaces facing away from the side areas of the 
Basin and Inoguchi are analogous art because they are all directed to an LED package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Basin to include Inoguchi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the insulating package body in Basin by including groove like at side surface of body as taught by Inoguchi in order to utilize groove feature for better electrical connectivity as well as high performance heat dissipation.
Response to Arguments
Applicant’s arguments with respect to claims 1, 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Citation of Pertinent Prior Art
The following cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That said cited prior art are: Fan et al. US 2008/0083929 A1; Yoon et al. US 2009/0039359 A1; Seo et al. US 2010/0078656 A1; Chen et al. US 2007/0126016 A1; Basin et al. US 2009/0057699 A1; Benson et al. US 2009/0277799 A1; Nagai US 2007/0102693; and Sorg et al. US 2010/0012955 A1. The cited prior art either alone or incombination anticipate all the elements of claims 1 and 17-18. Tanda US 2007/0164302 A1 anticipates “side surface groove” features of claim 5.
Telephone/Fax Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818